Citation Nr: 0332241	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-16 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for tooth nerve damage.

2.  Entitlement to service connection for alopecia.

3.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

4.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease (GERD).

5.  Entitlement to an initial compensable evaluation for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The veteran served on active duty from April 1997 to April 
2001.

The current appeal arose from a February 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  The RO, in pertinent part, 
denied entitlement to service connection for tooth nerve 
damage, alopecia, high cholesterol and elevated liver 
enzymes, and an eye disorder.  The RO also granted 
entitlement to service connection for hemorrhoids, GERD, and 
hypertension, with assignment respectively of noncompensable 
evaluations.

The veteran subsequently withdrew in writing his claims of 
entitlement to service connection for high cholesterol and 
liver enzymes and an eye disorder, and such claims have been 
neither procedurally prepared nor certified for appellate 
review.

Due to the veteran's relocation to the state of Nevada, the 
RO in Reno has assumed jurisdiction of his claim.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In July 2001 the RO issued a letter somewhat equivalent to a 
VCAA notice letter to the veteran in connection with his 
current appeal; however such letter gave him 60 days to 
respond.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F. 
3d 1334 (Fed. Cir. 2003), the United States Court of Appeals 
for the Federal Circuit (CAFC) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The CAFC found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

The veteran has not been examined by VA with respect to any 
of the disabilities at issue.  Under the VCAA of 2000 he is 
entitled to examinations by VA to ascertain the current 
nature and extent of severity of his service-connected 
disabilities at issue, and whether his claimed tooth nerve 
damage and alopecia are reflective of chronic disorders 
related to active service.

"It is...essential both in the examination and in the 
evaluation of the disability, that each disability be viewed 
in relation to its history." See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.


3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for tooth nerve damage, 
alopecia, hemorrhoids, GERD, and 
hypertension since service.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
oral examination of the veteran by an 
oral surgeon/dentist or other available 
appropriate medical specialist including 
on a fee basis if necessary for the 
purpose of ascertaining the current 
nature, extent of severity and etiology 
of any current tooth nerve damage.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

Does the veteran have a chronic acquired 
dental disorder(s) including claimed 
tooth nerve damage as the result of his 
active service, or of pre-existing 
service, was/were aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  The VBA AMC should arrange for a VA 
special dermatological examination of the 
veteran by a specialist in dermatology or 
other appropriate medical specialist 
including on a fee basis if necessary to 
ascertain the nature, extent of severity, 
and etiology of any alopecia which may be 
present.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:


Does the veteran have chronic alopecia 
related to service, or if pre-existing 
service, was aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  The VBA AMC should arrange for a VA 
special cardiology examination of the 
veteran by a specialist in cardiovascular 
diseases or other appropriate medical 
specialist including on a fee basis if 
necessary for the purpose of ascertaining 
the current nature and extent of severity 
of hypertension.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  

8.  The VBA AMC should arrange for a VA 
specialist gastrointestinal examination 
of the veteran by a specialist in 
gastrointestinal diseases or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the current 
nature and extent of severity of his GERD 
and hemorrhoids.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  

9.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.


10.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to service connection for 
tooth nerve damage and alopecia, and 
initial increased evaluations for 
hemorrhoids, GERD, and hypertension.  In 
so doing, with respect to initial 
increased evaluations, the VBA AMC should 
document its consideration of the 
applicability of 38 C.F.R. 
§§  3.321(b)(1) (2003), and Fenderson v. 
West, 12 Vet. App. 119 (1999) as to 
assignment of "staged" ratings.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims for service connection and increased evaluations, and 
may result in their denial.  38 C.F.R. § 3.655 (2002); 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAFC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


